Citation Nr: 0407549
Decision Date: 03/23/04	Archive Date: 05/14/04

DOCKET NO. 00-00 320                        DATE MAR 23 2004

On appeal from the
Department of Veterans Affairs Regional Office in No. Little Rock, Arkansas

THE ISSUES

1. Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional right facial pain and decreased sensation of the orbital (ophthalmic) and maxillary divisions of the right trigeminal nerve, claimed as due to surgical treatment by the Department of Veterans Affairs in July 1993.

2. Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional right facial pain due to an inability to have a morphine pump for relief of pain because of a staphylococcal infection, claimed as due to medical treatment by the Department of Veterans Affairs in August 1998.

REPRESENTATION

. Appellant represented by: Disabled American Veterans



ATTORNEY FOR THE BOARD

William W. Berg, Counsel

INTRODUCTION

The veteran served on active duty from November 1976 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

When this case was previously before the Board in March 2001, it was remanded to the RO for additional development and compliance with the provisions of the Veterans Claims Assistance Act of 2000(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, which became effective during the pendency of this appeal. Following the requested action, the RO continued its previous denial of the claimed benefits.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of this appeal has been obtained.

2. The veteran's claim of entitlement to compensation benefits for additional right facial pain and decreased sensation of the ophthalmic and maxillary divisions of the right trigeminal nerve due to VA surgical treatment in July 1993 was received in April 1996.

3. It is not shown that the veteran acquired the additional disability of right facial pain as a consequence of VA surgical treatment in July 1993.

- 2 



4. The veteran has decreased sensation of the ophthalmic and maxillary divisions of the right trigeminal nerve due to VA surgical treatment in July 1993.

5. Staphylococcal infection precluding use of a morphine pump for alleviation of the veteran's right facial pain was a known complication of surgical treatment and is not shown to have resulted from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on V A's part in furnishing medical treatment in August 1998.

CONCLUSIONS OF LAW

1. Compensation under the provisions of 38 U.S.C.A. § 1151 for additional right facial pain as a result of V A surgical treatment in July 1993 is not warranted. 38 U.S.C.A. § 1151 (effective prior to Oct. 1, 1997); 38 C.F.R. § 3.358 (1996).

2. Compensation under the provisions of 38 U .S.C.A. § 1151 for decreased sensation of the ophthalmic and maxillary divisions of the right trigeminal nerve as a result of V A surgical treatment in July 1993 is warranted. 38 U.S.C.A. § 1151 (effective prior to Oct. 1, 1997); 38 C.F.R. § 3.358 (1996).

3. Compensation under the provisions of 38 U.S.C.A. § 1151 for additional right facial pain due to an inability to have a morphine pump for relief of pain because of a staphylococcal infection as a result of V A medical treatment in August 1998 is not warranted. 38 U.S.C.A. § 1151 (West 2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The file shows that by RO correspondence, the rating decision, the statement of the case, a Board remand, and supplemental statements of the case, the veteran has been informed of the evidence necessary to substantiate her claims and of her and VA's respective obligations to obtain different types of evidence. Identified relevant

- 3 


medical records have been obtained, and VA examinations have been provided. The Board finds that the notice and duty to assist provisions of the law have been met. See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.P.R. § 3.159 (2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that only after the initial rating decision denying the claims did the RO provide, in November 2002, notice of the veteran's rights and responsibilities under the VCAA. However, this appeal has been extensively developed over the course of a number of years and is ripe for decision. The Board is of the opinion that no useful purpose would be served by remanding the case to the RO for a de novo adjudication of the claims herein addressed in order to attempt to redress the fact that the timing of the notice does not conform to the express requirements of the law as embodied in the VCAA. Remanding the case for this purpose would merely exalt form over substance without any true benefit accruing to the veteran. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided). Moreover, when the RO readjudicated the claim in June 2003 via a supplemental statement of the case, it was clear that a de novo review had been conducted without any necessity imposed on the appellant to provide new and material evidence. Clearly, any error in not providing timely notice of the VCAA is no more than harmless error without any effect on the substantive issues. See Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13,2004).

The record shows that the veteran has been treated for many years for headaches (for which service connection is in effect) and facial pain. She underwent a radio frequency rhizotomy of the right trigeminal nerve in July 1993 at a VA Medical Center, but she complained of worsening facial pain thereafter. In May 1994, at a

- 4 



private facility, a pump was surgically implanted for the administration of continuous morphine for relief of facial pain. However, the functioning of the morphine pump apparently failed, and the veteran was hospitalized at a VA facility in August 1998 for replacement of the implanted pump. Following VA surgery in August 1998, the veteran developed a staphylococcal infection, and, as a consequence, she apparently no longer has a morphine pump implanted.

Section 1151 of title 38 of the United States Code provides that where a veteran suffers an injury or an aggravation of an injury resulting in additional disability by reason of V A hospitalization, or medical or surgical treatment, compensation shall be awarded in the same manner as if such disability were service connected.

Amendments to 38 U.S.CA. § 1151 made by Pub. L. No. 104-204 require a showing not only that the VA treatment in question resulted in additional disability but also that the proximate cause of the additional disability was carelessness, negligence, lack of proper skiII, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event that was not reasonably foreseeable. However, those amendments apply only to claims for compensation under 38 D.S.CA. § 1151 that were filed on or after October 1, 1997. VAOPGCPREC 40-97.

The veteran in this case filed a claim under the provisions of 38 U.S.C.A. § 1151 in April 1996 alleging that she had suffered additional disability as a result of VA surgery in July 1993. She contended that the VA surgery resulted in increased right facial pain and decreased sensation of the orbital and maxillary divisions of the right trigeminal nerve. That claim is not subject to the amendments to 38 U.S.CA. § 1151, which apply to claims filed on or after October 1, 1997.

However, the RO certified to the Board another issue on appeal, which was not raised by the veteran prior to October 1, 1997. At a VA examination in January 1999, the veteran complained that as a result of additional VA surgery in August 1998, she had a staphylococcal infection that had the effect of precIuding further

- 5 



use of a morphine pump, which she had used prior to the surgical procedure in August 1998, thereby resulting in increased facial pain after August 1998. The rating decision of April 1999 treated the veteran's complaint in January 1999 concerning the August 1998 VA surgery as another claim under 38 U.S.C.A. § 1151 and denied the claim. That claim is subject to the amendments to 38 U.S.C.A. § 1151.

With regard to the first claim, the VA examiner in January 1999 found that the VA surgery in July 1993 did not exacerbate the veteran's right facial pain; the surgery simply did not benefit her in that regard. The examiner thus found that the veteran did not incur the additional disability of increased facial pain as a result of VA surgery in July 1993.

With regard to the other part of the veteran's first claim, the VA examiner in January 1999 found that decreased sensation involving the orbital and maxillary divisions of the right trigeminal nerve was "an expected complication of the surgery." Applicable regulations provide that compensation under 38 U.S.C.A. § 1151 is not payable for the necessary consequences of VA surgical treatment. "Necessary consequences" are those that are certain to result from, or were intended to result from, the surgical treatment administered. 38 C.F.R. § 3.358(c)(3). When this case was previously before the Board, the Board was unable to determine whether the examiner in January 1999 had found that the decreased sensation involving the orbital and maxillary divisions of the right trigeminal nerve was certain to result from the July 1993 surgery and was thus a necessary consequence of that surgery. The case was therefore remanded to the RO for clarification of that point.

On VA neurological examination in March 2003, the veteran reported that she had numbness of the right side of her face that had been present since she underwent a radio frequency rhizotomy of the right trigeminal nerve. The examiner found that "[p]ain and touch sensation are very reduced over the ophthalmic and maxillary divisions of the right trigeminal nerve." The examiner stated that the veteran had

- 6



residual right trigeminal neuralgia affecting the ophthalmic and maxillary divisions of the right trigeminal nerve.

The Board observes that the examiner's findings in March 2003 are consistent with prior findings that the veteran acquired the additional disability of decreased sensation over the ophthalmic and maxillary divisions of the right trigeminal nerve as a consequence of the July 1993 VA surgery. However, the examiner in January 1999 found that the VA surgery in July 1993 did not exacerbate the veteran's right facial pain but simply did not benefit her in that regard. The examiner thus found
that the veteran did not acquire the additional disability of increased right facial pain as a result of V A surgery in July 1993. In effect, the veteran was no worse off with respect to the facial pain after the surgery than she was before the surgery. As the additional disability of increased right facial pain was not acquired as a result of the July 1993 surgery, compensation under the provisions of 38 U.S.C.A. § 1151 for the increased right facial pain is not warranted.

The examiner in March 2003 does not seem to have squarely addressed the issue of whether the decreased sensation of the involved nerve was certain to result from the VA surgery in July 1993. The record merely indicates that decreased sensation involving the ophthalmic and maxillary divisions of the right trigeminal nerve was "an expected complication of the surgery." The Board concludes that the veteran is entitled to compensation for the additional disability of decreased sensation over the ophthalmic and maxillary divisions of the right trigeminal nerve as a consequence of the July 1993 VA surgery because it is not shown that this additional disability was certain to result from the surgery performed. The fact that it was an expected result suggests that it was a probable but not certain consequence of the surgical treatment. One dictionary definition indicates that an expected event could also mean a likely or certain event, such as one who expected the rain to stop. Webster's 11 New Riverside University Dictionary 454 (1994). However, the first dictionary definition indicates that to expect something means "[t]o look forward to the probable occurrence or appearance of' something such as an expected raise. Id. The latter meaning is more consonant with the facts of this case than a meaning that

- 7 



turns on a naturally occurring event that is surely certain to happen such as the rain stopping. In any case, the veteran is entitled to the benefit of the doubt on this material issue. See 38 U.S.C.A. § 5107(b).

With regard to the veteran's second claim, the record shows that the veteran was referred by a VA medical facility to the University of Arkansas for Medical Sciences (UAMS) in April 1998 because of a morphine pump malfunction. D. T. Cummins, M.D., the Director of Anesthesia Pain Services at UAMS, reported at that time that the veteran had had an intrathecal morphine pump implanted by VA in May 1994. She had noticed during the previous two months that the amount of pain relief she got from the pump had dropped off. Dr. Cummins was of the opinion that the veteran had experienced some sort of pump malfunction. Dr. Cummins noted that he did not have privileges at the local VA hospital.

A VA progress note dated May 8, 1998, indicates that VA medical personnel felt that UAMS should install the needed pump, and UAMS was contacted to make arrangements for the needed procedure. The record shows that the veteran was hospitalized by VA from June 1 to 4, 1998, when it was reported that she had the morphine pump replaced on May 19, 1998, and that 10 days later, she had spontaneous drainage of the pocket seroma. It was reported that Dr. Cummins had been following the veteran for pocket placement. Because of the possibility of intrathecal infection, she was transferred to the VA medical center for monitoring of meningeal signs and was started empirically on vancomycin pending culture results. The primary diagnosis on discharge from the VA hospital was "Staphylococcus coag positive infection of a subcutaneous Medtronic intrathecal pump." Trigeminal neuralgia and chronic pain syndrome were also diagnosed.

The record further shows that the veteran had the infected intrathecal pump removed at UAMS on July 8, 1998. Cultures collected at the time of the operation showed an oxacillin-resistant Staphylococcus aureus. The following day, UAMS con finned to the VA medical center that the veteran had developed a massive infection of the peri-pump area with tracking along the catheter toward spinal insertion. She needed emergency surgery to remove the pump and possibly the

- 8 



catheter. The chief of staff of the VA medical center authorized (after the fact) the DAMS admission, surgery, and postoperative care until the veteran was stable, with subsequent admission to the VA medical center for convalescence.

The veteran was transferred to the VA medical center on July 17, 1998, where it was reported that the veteran's morphine pump had become infected, with cultures positive for MRSA (methicillin-resistant Staphylococcus aureus), and had been removed at DAMS. Her hospital course at VA, which involved treatment with vancomycin, was said to be uneventful and without complications. The diagnoses on discharge from the hospital on July 23, 1998, were infected intrathecal pump, and trigeminal neuralgia.

A private medical report dated August 7, 1998, indicates that the veteran's wounds to the left posterior back and left lower abdominal quadrant had healed completely and that there was no drainage, redness, or swelling. Although the veteran complained of pain, this was mostly relieved with medication.

When seen by Dr. Cummins on August 13, 1998, the veteran's wounds from removal of the infected intrathecal pump basically looked good, although there was a slight bit of drainage out of the abdominal wound. Dr. Cummins thought that he might be able to replace her pump, pending VA approval, on September 15, 1998. However, a DAMS Pain Clinic note of September 11, 1998, shows that the veteran had recently returned to the pain clinic with complaints of a draining pump pocket site. She was referred to the VA emergency room for evaluation, but DAMS had not heard back from VA. It was reported that the veteran called the pain clinic and requested that her pump and catheter be replaced, but the pain clinic's medical director was of the opinion that the veteran was not a candidate for an intrathecal pump at that time. Instead, a regimen that included a number of oral medications was recommended.

When contacted on September 22, 1998, the veteran felt that gabapentin (Neurontin) was working but that she was taking the morphine sulfate perhaps a little more often than prescribed. A VA progress note dated in March 1999

- 9 



indicates that the chief of staff at a VA medical center reported that the veteran was now clear of infection and wanted to start her pain management. She was to be seen by a pain clinic physician in April 1999 for evaluation of her pain to see whether a pump was needed.

The veteran was seen by C. Savu, M.D., at the UAMS Center for Pain Medicine on June 3, 1999, when it was agreed that the spinal catheter would be reimplanted because of the success achieved with combined morphine and bupivacaine. Accordingly, later in June, she underwent intrathecal catheter placement for continuous infusion, followed by placement of a subcutaneous pump reservoir and tunneling connector. However, she continued to have severe pain. In August 1999, she was seen at DAMS for severe escalation "in the amounts of requirements for breakthrough pain control" following placement of the intrathecal pump.

The complications from her intrathecal pump implants by DAMS were recounted in the history reported by M. Valley, M.D., in May 2000. Dr. Valley noted the evidence of a wound infection with the placement of the replacement pump in May 1998 resulting in removal of the pump. But Dr. Valley reported that while the pump was removed, the catheter was not entirely removed, and that there appeared to be a "catheter wick" into the spinal fluid resulting in continuous chronic cerebrospinal fluid leak into the subcutaneous tissues for a period of at least 15 months. Dr. Valley reported that the veteran underwent Aeropump placement at UAMS, with complications that were not diagnosed at the time of surgery, including necrosis of the rectus abdominis fascia. Dr. Valley said that the veteran had undergone an attempt at placement of a SynchroMed pump, which was aborted when it was found that the rectus abdominis fascia was necrotic. He reported that she subsequently underwent surgery for removal of the retained catheter fragments that were discovered under high-resolution fluoroscopy the day after her initial surgery. Dr. Valley said that the veteran had been off intrathecal medications and that her wounds had now healed. He said that she was now ready for replacement of the SynchroMed pump.

In May 2000, the veteran underwent implantation of an intrathecal catheter and implantation of a SynchroMed implantable pump. The surgery was performed by

- 10 



Dr. Valley at a private medical center. Although she was briefly hospitalized at a private medical center in June 2000 for observation for meningitis, no evidence of meningitis was found. On VA examination in March 2003, the veteran reported that she had not had problems with the third intrathecal morphine pump implanted in May 2000 and that it had controlled her pain fairly well. She continued to have some right facial pain that was present every day.

The record thus shows that VA implanted only the first intrathecal pump, which was not the subject of the allegation of V A fault that gave rise to the instant claim. The second intrathecal pump resulted in the staphylococcal infection that complicated the veteran's recovery and led to removal of the pump and subsequent medical and surgical intervention to completely cure the wound infection. However, the second pump was implanted and later removed by DAMS, not VA. Although the veteran was treated by VA during the course of the complications following the DAMS procedure, VA's care was essentially ameliorative and was not the cause of the veteran's compromised condition. Apparently, this was a function of the failure to remove all of the catheter when the implanted device was removed in July 1998 at the non- VA facility. There is no showing that the veteran sustained any additional disability as a result of a VA surgical procedure in July or August 1998.

Even if there were a showing that VA rather than DAMS was negligent in the surgical and medical treatment administered, there is no true showing of a permanent additional disability of increased right facial pain due to the claimed negligence. The VA examiner noted in March 2003 that the veteran said that the third morphine pump controlled her right facial pain fairly well. Although the examiner found that she had residual right trigeminal neuralgia affecting the ophthalmic and maxiIIary divisions of the right trigeminal nerve, there is no showing that this neuralgia is any worse now than it was when she was previously treated with a functioning morphine pump.

Moreover, the claim before the Board is that the staphylococcal infections in 1998 precluded the implantation of a morphine pump to control the veteran's right facial

- 11 



pain. However, this was true only until the infections and other postoperative complications were brought under control. She now has a functioning pump, and the condition that precluded surgery to implant the pump constituted an acute and transitory phase that resolved.

Finally, even if the veteran's staphylococcal infections had resulted in the permanent preclusion of a morphine pump, the VA examiners in January 1999 in March 2003 were of the opinion that these infections were recognized complications of the surgical treatment rendered. A recognized complication of surgical treatment is, inevitably, one that is reasonably foreseeable and thus does not constitute a basis for recovery under section 1151 as amended.

The Board also remanded the veteran's case in order to obtain a medical opinion pursuant to 38 U.S.C.A. § 5103A(d) on the issue of whether the proximate cause of the veteran's staphylococcal infections in 1998 was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part. The VA examiner in March 2003 found that the staphylococcal infection "did not represent any willful misconduct" on the part of VA. Although somewhat mangled in its expression, the examiner was essentially stating that the treatment rendered by VA was not the product of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part. In any case, there is no showing that any indicated fault by VA ultimately resulted in additional disability for the veteran. For the reasons stated, the Board concludes that compensation benefits pursuant to 38 U.S.C.A. § 1151 for additional right facial pain due to an inability to have a morphine pump for relief of pain because of a staphylococcal infection due to VA medical treatment in August 1998 is not warranted. The evidence is not so evenly balanced as to raise doubt concerning any material issue. 38 U.S.C.A. § 5107(b).

- 12 



"ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for additional right facial pain due to VA surgical treatment in July 1993 is denied.

Compensation under the provisions of 38 U.S.CA. § 1151 for the additional disability of decreased sensation of the ophthalmic and maxillary divisions of the right trigeminal nerve due to VA surgical treatment in July 1993 is granted, subject to controlling regulations governing the payment of monetary benefits.

Compensation under the provisions of 38 U.S.CA. § 1151 for additional right facial pain due to an inability to have a morphine pump for relief of pain because of a staphylococcal infection due to VA medical treatment in August 1998 is denied.

C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

- 13 

